Exhibit 10.1

 

AGREEMENT

 

Company: Alltemp, Inc., 960 South Westlake Boulevard, Suite 207, Westlake
Village, California 91361; ATTN: William Lopshire, Chief Executive Officer.

 

Executive: Robert N. Weingarten, 5439 Lockhurst Drive, Woodland Hills,
California 91367.

 

Position: Chief Financial Officer.

 

Form and Term of Agreement: At-will employee, commencing July 10, 2017,
terminable by either party upon 10 days written notice, unless other provisions
are agreed to by the parties.

 

Services: Executive will serve as Chief Financial Officer of the Company and
will oversee and manage the accounting, auditing and public reporting and
disclosure requirements of the Company, including, but not limited to: (1)
working with the management, financial advisors and consultants, investment
bankers, underwriters, placement agents, legal counsel and audit firm regarding
various legal, accounting, tax, securities and corporate matters; (2)
preparation of financial statements and other information to be included in
filings with the United States Securities and Exchange Commission; (3)
assistance in the management of the Company’s financial affairs; and (4) such
other matters as may be required.

 

Base Compensation: $7,500 per month. Executive shall receive a benefits package
consistent with that provided to other executives. The Company shall reimburse
Executive for reasonable out-of-pocket expenses. The Company and Executive will
negotiate an appropriate equity compensation package.

 

Part-Time Basis: Executive’s services to the Company shall be provided on a
part-time basis. Executive shall devote sufficient time to the business of the
Company as is required to perform his duties in a timely, thorough, professional
and competent manner. Executive may provide services to other companies,
including public companies, as long as such companies do not compete directly
with Company.

 

Confidential Information: Executive shall not divulge any material or
information of the Company which comes into the possession or knowledge of
Executive which relates to the Company’s business operations, including, without
limitation, financial information, marketing data, customer lists, supplier
sources, pricing policies, and technologies and systems (collectively referred
to herein as "Confidential Information"). Notwithstanding the foregoing,
Confidential Information does not include information, technical data or
know-how that becomes a matter of public knowledge, not as a result of any
action by Executive. Executive hereby agrees that Executive shall not reveal
such information or material to third parties without the prior written consent
of the Company during the term of this Agreement and thereafter, until and if
such information becomes part of the public domain. Nothing contained herein
shall prevent Executive from complying with any requirement or request of a
governmental body or by operation of law or regulation.

 

Indemnification: The Company agrees to indemnify and hold harmless Executive
from any claim or liability arising from third parties as a result of
Executive’s services performed under this Agreement. In the event of any claim
or liability asserted against Executive, the Company agrees to provide Executive
with prompt written notice. Upon such notice, the Company agrees to defend and
hold harmless Executive from any loss or liability. In the event the Company
fails to indemnify Executive for any claim of liability arising as a result of
Executive’s services as described herein, Executive has the right to defend or
settle such claim on its own behalf and to be fully reimbursed by the Company
for all reasonable costs and expenses of such defense and/or settlement.
Notwithstanding the foregoing, the Company shall not be required to indemnify
and hold Executive harmless for any claim arising out of Executive’s gross
negligence or intentional wrongful conduct.

 



 

 

 

Director’s and Officer’s Insurance Coverage: During the term of this Agreement,
the Company shall maintain a Directors and Officer insurance policy with minimum
coverage of $5,000,000, with Drop-Down Side A Coverage.

 

Legal Matters: The validity, interpretation, enforceability and performance of
this Agreement shall be governed by and construed in accordance with the laws of
the State of California. If any party to this Agreement institutes legal
proceedings against the other party regarding this agreement, the prevailing
party in any disagreement shall be entitled to recover reasonable attorney’s
fees and expenses from the other party.

 

Additional Terms: This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and may not be modified except
by a written instrument signed by duly authorized representatives of both
parties. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement shall remain in full force and effect. This Agreement is not
assignable. This Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
permitted assigns, and shall not benefit any person or entity other than those
enumerated herein.

 

Signatures: This Agreement may be executed in counterpart. Facsimile signatures
shall have the same force and effect as original signatures.

 

Agreed and Approved:

 

Robert N. Weingarten   Alltemp, Inc.           By: /s/ Robert N. Weingarten  
By: /s/ William Lopshire         William Lopshire         Chief Executive
Officer           Date: July 10, 2017   Date: July 10, 2017

 

 

 2



 

 